1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    RICHARD WEDDLE,                                Case No. 3:16-cv-00634-MMD-CBC

7                                    Plaintiff,         ORDER REGARDING REPORT AND
            v.                                              RECOMMENDATION OF
8                                                            MAGISTRATE JUDGE
     ISIDRO BACA, et al.,                                     CARLA B. CARRY
9
                                 Defendants.
10

11   I.     SUMMARY

12          This is a civil rights action filed by Plaintiff Richard Weddle, who is in the custody

13   of the Nevada Department of Corrections (“NDOC”). Before the Court is the Report and

14   Recommendation (“R&R” or “Recommendation”) of United States Magistrate Judge

15   Carla B. Carry (ECF No. 46) relating to Defendants Isidro Baca, David Carpenter, Jason

16   O’Dea, Pamela Feil, Robert LeGrand, Bobby Preston, and Brian Williams’s motion for

17   partial summary judgment (“Motion”) (ECF No. 24). Both parties objected to the R&R

18   (ECF Nos. 47, 48), and Defendants responded to Plaintiff’s objection (ECF No. 50). The

19   Court has reviewed each of these filings as well as the response and reply related to the

20   Motion. (ECF Nos. 44, 45.) For the following reasons, the Court overrules the parties’

21   objections and adopts Judge Carry’s Recommendation.

22   II.    BACKGROUND

23          Plaintiff is an inmate in the custody of the NDOC and is currently housed at High

24   Desert State Prison (“HDSP”) in Indian Springs, Nevada. (See ECF No. 10 at 1.)

25   Plaintiff’s claims arise out of a disciplinary charge he received while housed at Lovelock

26   Correctional Center (“LCC”) in September 2014. (See id. at 6.) In general, Plaintiff

27   alleges that Defendants violated his civil rights by fabricating the disciplinary charge and

28   allowing the charge to proceed when Defendants knew it was false. (See id.) The Court
1    adopts the Magistrate Judge’s discussion of additional factual background. (ECF No. 46

2    at 2-3.)

3           The Court allowed the following claims in Plaintiff’s First Amended Complaint

4    (“FAC”) to proceed past screening: Count I, alleging retaliation against Defendants Feil

5    and O’Dea; Count II, alleging a procedural due process violation against Defendant

6    Preston; the portion of Count III alleging a procedural due process violation against

7    Defendant Carpenter; Count IV, alleging a supervisory liability claim against Defendant

8    LeGrand; Count V, alleging a supervisory liability claim against Defendant Baca; Count

9    VI, alleging state law claims against Defendants Feil and Carpenter; and Count VII,

10   alleging a due process violation against Defendant Williams. (ECF No. 11 at 13-14.)

11          Defendants moved for summary judgment on all claims that were allowed to

12   proceed except for the retaliation claim in Count I.1 (See ECF No. 24 at 3.) The

13   Magistrate Judge recommended granting Defendants’ Motion as to Counts II, III, IV, V,

14   and VII, but not Count VI. (ECF No. 46 at 14-15.)

15   III.   LEGAL STANDARD

16          A.     Review of the Magistrate Judge’s Recommendations

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” Id. Where a party fails to object,

22   however, the court is not required to conduct “any review at all . . . of any issue that is

23   not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the

24   Ninth Circuit has recognized that a district court is not required to review a magistrate

25   judge’s report and recommendation where no objections have been filed. See United

26
            1Defendants  only moved for summary judgment on Count VII to the extent that
27
     Plaintiff requested money damages from Defendant Williams in his official capacity.
28   (ECF No. 24 at 3.) The Court addresses this issue infra Section V(C).

                                                 2
1    States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of

2    review employed by the district court when reviewing a report and recommendation to

3    which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

4    1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting

5    the view that district courts are not required to review “any issue that is not the subject

6    of an objection.”). Thus, if there is no objection to a magistrate judge’s recommendation,

7    then the court may accept the recommendation without review. See, e.g., Johnstone,

8    263 F. Supp. 2d at 1226 (accepting, without review, a magistrate judge’s

9    recommendation to which no objection was filed).

10          In light of the parties’ objections to the Magistrate Judge’s R&R, this Court finds it

11   appropriate to engage in a de novo review to determine whether to adopt Magistrate

12   Judge Carry’s R&R. Upon reviewing the R&R and records in this case, this Court finds

13   good cause to adopt the Magistrate Judge’s R&R in full.

14          B.     Summary Judgment Standard

15          “The purpose of summary judgment is to avoid unnecessary trials when there is

16   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

17   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

18   pleadings, the discovery and disclosure materials on file, and any affidavits “show there

19   is no genuine issue as to any material fact and that the movant is entitled to judgment

20   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is

21   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder

22   could find for the nonmoving party and a dispute is “material” if it could affect the

23   outcome of the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S.

24   242, 248-49 (1986). Where reasonable minds could differ on the material facts at issue,

25   however, summary judgment is not appropriate. See id. at 250-51. “The amount of

26   evidence necessary to raise a genuine issue of material fact is enough ‘to require a jury

27   or judge to resolve the parties' differing versions of the truth at trial.’” Aydin Corp. v.

28   Loral Corp., 718 F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv.

                                                  3
1    Co., 391 U.S. 253, 288-89 (1968)). In evaluating a summary judgment motion, a court

2    views all facts and draws all inferences in the light most favorable to the nonmoving

3    party. Kaiser Cement Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir.

4    1986).

5             The moving party bears the burden of showing that there are no genuine issues

6    of material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

7    the moving party satisfies Rule 56’s requirements, the burden shifts to the party

8    resisting the motion to “set forth specific facts showing that there is a genuine issue for

9    trial.” Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the

10   pleadings but must produce specific evidence, through affidavits or admissible

11   discovery material, to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d

12   1404, 1409 (9th Cir. 1991), and “must do more than simply show that there is some

13   metaphysical doubt as to the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th

14   Cir. 2002) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

15   586 (1986)). “The mere existence of a scintilla of evidence in support of the plaintiff’s

16   position will be insufficient.” Anderson, 477 U.S. at 252.

17   IV.      DEFENDANTS’ OBJECTION (ECF NO. 47)

18            Defendants moved for summary judgment on Plaintiff’s state law claims in Count

19   VI (negligence and gross negligence) based on sovereign immunity. (ECF No. 24 at

20   25.) Specifically, Defendants argue that Plaintiff failed to properly invoke Nevada’s

21   waiver of sovereign immunity for tort actions under NRS §§ 41.0337 and 41.031. (Id.)

22   The first statute—NRS § 41.0337—prohibits a plaintiff from bringing “tort actions arising

23   out of an act or omission within the scope of a person’s public duties or employment”

24   against state employees unless the State of Nevada is named as a party defendant

25   under the second statute—NRS § 41.031. See NRS §§ 41.0337(1)-(2); 41.031(2).

26   Based on these statutes, Defendants argue that Plaintiff was required to name the State

27   of Nevada as a relator to Defendants Feil and Carpenter (e.g., “State of Nevada ex rel.

28   Feil”) in order to invoke Nevada’s waiver of sovereign immunity.

                                                  4
1           Judge Carry rejected Defendants’ argument and recommended denying

2    summary judgment as to Count VI based on her finding that Plaintiff sued Defendants

3    Feil and Carpenter in their individual—not official—capacities. (ECF No. 46 at 12-14.)

4    Defendants object to Judge Carry’s determination, essentially arguing that NRS §§

5    41.031 and 41.0337 apply regardless of whether Defendants Feil and Carpenter are

6    sued in their official or individual capacities. (See ECF No. 47 at 3-8.)

7           Defendants have not shown that NRS § 41.0337 applies to Plaintiff’s state law

8    claims. While Plaintiff named state employees as defendants, Defendants have not

9    argued or shown that Plaintiff’s state law claims “aris[e] out of an act or omission within

10   the scope” of Defendants Feil and Carpenter’s “public duties or employment.” (See ECF

11   No. 24 at 25-26; ECF No. 45 at 8-9.) Given that Defendants have not carried their

12   burden of showing that NRS § 41.0337 applies as a matter of law, the Court overrules

13   Defendants’ objection.

14   V.     PLAINTIFF’S OBJECTION (ECF NO. 48)

15          A.     Counts II and III

16          Plaintiff opposes summary judgment on his due process claims in Counts II and

17   III, alleging that Defendants did not challenge or refute Plaintiff’s allegations supporting

18   these claims. (ECF No. 48 at 9-11.) Defendants argue that Plaintiff failed to produce any

19   evidence to support his allegations. (ECF No. 50 at 2-3.)

20          The Court agrees with Defendants. Plaintiff’s procedural due process claims

21   depend on a showing that his confinement to administrative segregation resulting from

22   his disciplinary charge “impose[d] [an] atypical and significant hardship on [him] in

23   relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

24   (1995). Defendants produced evidence that the conditions of Plaintiff’s segregation

25   were not atypical and significant. (See ECF No. 46 at 9 (citing ECF Nos. 24-9, 24-10,

26   24-11, 24-12, 24-13).) Plaintiff did not produce any evidence to the contrary. Plaintiff’s

27   evidence consisted of: (1) a disciplinary appeal; (2) a kite requesting video tape of the

28   original incident; (3) a declaration that makes no assertions and merely incorporates by

                                                  5
1    reference documents that were previously filed; and (4) a notice of related cases. (See

2    ECF No. 44 at 19-46.) None of these exhibits show that the conditions of Plaintiff’s

3    administrative segregation were atypical and significant. Accordingly, the Court

4    overrules Plaintiff’s objection to Judge Carry’s Recommendation as to Counts II and III.

5           B.     Counts IV and V

6           Plaintiff’s second objection relates to his claims for supervisory liability2 in Counts

7    IV and V. Plaintiff argues that he presented evidence that Defendants LeGrand and

8    Baca acquiesced in the constitutional deprivation forming the basis of this action by

9    failing to overturn his disciplinary sanction. (See ECF No. 48 at 14-15.) Defendants

10   argue that Plaintiff failed to introduce evidence showing he was deprived of a

11   constitutional right—a prerequisite to success on his supervisory liability claims. (ECF

12   No. 50 at 3-4.)

13          The Court agrees with Defendants. As the Magistrate Judge noted, “Weddle

14   bases his claims of supervisory liability against LeGrand and Baca on their separate

15   reviews of his disciplinary hearings, and the fact that each determined that Weddle’s

16   constitutional rights were not violated therein.” (ECF No. 46 at 12.) Given that there was

17   no constitutional deprivation—Plaintiff’s confinement to administrative segregation was

18   not atypical and significant—Defendants LeGrand and Baca cannot be liable under

19   § 1983. Accordingly, the Court overrules Plaintiff’s objection to Judge Carry’s

20   Recommendation as to Counts IV and V.

21          C.     Count VII

22          In Count VII, Plaintiff seeks expungement of his disciplinary records and names

23   Warden Brian Williams in his official capacity. (ECF No. 10 at 31.) In his prayer for relief,

24   Plaintiff nevertheless requests nominal and punitive damages against each Defendant.

25   (Id. at 33.) Defendants moved for summary judgment on Count VII to the extent that the

26          2The  Court only uses the phrase “supervisory liability” as shorthand for the
27   personal liability of individuals who happen to be supervisors. “In a § 1983 suit or a
     Bivens action—where masters do not answer for the torts of their servants—the term
28   ‘supervisory liability’ is a misnomer.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

                                                   6
1    FAC might be construed as seeking monetary damages against Defendant Williams.

2    (ECF No. 24 at 26-27.) Judge Carry recommended granting Defendants’ Motion in this

3    regard. (ECF No. 46 at 14.) Plaintiff objects that the portion of Count VII seeking

4    injunctive relief should proceed, and Plaintiff clarifies that he does not seek monetary

5    damages against Defendant Williams. (ECF No. 48 at 18-19.) It seems that the parties

6    and the Magistrate Judge share an understanding that Count VII should proceed to the

7    extent that it seeks injunctive relief and not monetary damages. Accordingly, the Court

8    overrules Plaintiff’s objection to Judge Carry’s Recommendation as to Count VII.

9           Given that the Court overrules both parties’ objections, the Court adopts Judge

10   Carry’s Recommendation in its entirety.

11   VI.    CONCLUSION

12          It is therefore    ordered, adjudged and decreed          that the Report and

13   Recommendation of Magistrate Judge Carla B. Carry (ECF No. 46) is accepted and

14   adopted in full.

15          It is further ordered that Defendants’ motion for summary judgment (ECF No. 24)

16   is granted. The Court grants summary judgment in favor of Defendants as to Counts II,

17   III, IV, V, and the portion of Count VII that might be construed as seeking monetary

18   damages against Defendant Williams. Counts I and VI as well as the portion of Count

19   VII seeking injunctive relief against Defendant Williams will proceed.

20          DATED THIS 1st day of March 2019.

21

22
                                                     MIRANDA M. DU
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                                 7
